EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 March 2021 has been entered.  Claims 1-20 are now pending.  The Examiner acknowledges the amendments to claims 1-3, 7-14, 19 and 20.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been amended as follows: 

IN THE SPECIFICATION:

At line 1 of paragraph [0099], “The Inventors’ Claim 1 is” has been changed to --The invention discloses--.  

At line 1 of paragraph [00101], “The Inventors’ Claim 3 is the method according to claim 2,” has been changed to --The invention further discloses--.  
At line 1 of paragraph [00102], “The Inventors’ Claim 4 is the method according to claim 2,” has been changed to --The invention further discloses--.  
At line 1 of paragraph [00103], “The Inventors’ Claim 5 is the method according to claim 4,” has been changed to --The invention further discloses--.  
At line 1 of paragraph [00104], “The Inventors’ Claim 6 is the method according to claim 5,” has been changed to --The invention further discloses--.  
At line 1 of paragraph [00105], “The Inventors’ Claim 7 is the method according to claim 5,” has been changed to --The invention further discloses--.  
At line 1 of paragraph [00106], “The Inventors’ Claim 8 is the method according to claim 5,” has been changed to --The invention further discloses--.  
At line 1 of paragraph [00107], “The Inventors’ Claim 9 is the method according to claim 1,” has been changed to --The invention further discloses--.  
At line 1 of paragraph [00108], “The Inventors’ Claim 10 is the method according to claim 1,” has been changed to --The invention further discloses--.  
At line 1 of paragraph [00109], “The Inventors’ Claim 11 is the method according to claim 1, further comprises” has been changed to --The invention further discloses--.  
At line 1 of paragraph [00110], “The Inventors’ Claim 12 is the method according to claim 11,” has been changed to --The invention further discloses--.  

At line 1 of paragraph [00112], “The Inventors’ Claim 14 is the method according to claim 11, further comprising,” has been changed to --The invention further discloses--.  	At line 1 of paragraph [00113], “The Inventors’ Claim 15 is the method according to claim 1,” has been changed to --The invention further discloses--.  
At line 1 of paragraph [00114], “The Inventors’ Claim 16 is the method according to claim 1,” has been changed to --The invention further discloses--.  
At line 1 of paragraph [00115], “The Inventors’ Claim 17 is the method according to claim 1,” has been changed to --The invention further discloses--. 
At line 1 of paragraph [00116], “The Inventors’ Claim 18 is the method according to claim 1,” has been changed to --The invention further discloses--.  
 At line 1 of paragraph [00117], “The Inventors’ Claim 19 is the method according to claim 11,” has been changed to --The invention further discloses--.  
At line 1 of paragraph [00118], “The Inventors’ Claim 20 is the method according to claim 1, further comprising:” has been changed to --The invention further discloses--.  

IN THE CLAIMS:

At line 7 of claim 2, “consisting of” has been changed to --consisting of:--.
At line 8 of claim 2, “a peptides” has been changed to --a peptide--.
At line 1 of claim 5, “wherein functionalized” has been changed to --wherein the functionalized--.

At line 2 of claim 11, “stabilizing one or more” has been changed to –stabilizing the one or more--.
At line 3 of claim 11, “the one or the more” has been changed to –the one or more--.
At line 5 of claim 11, “the one or the more” has been changed to –the one or more--.
At line 2 of claim 12, “the one or the more” has been changed to –the one or more--.
At line 3 of claim 12, “consisting of” has been changed to --consisting of:--.
At line 3 of claim 12, “surface functionalized” has been deleted.
At line 4 of claim 12, “a cross-linking copolymer of different surface functionalized superparamagnetic particles,” has been deleted.  
At line 6 of claim 12, “surface functionalized” has been deleted.
At line 3 of claim 13, “consisting of” has been changed to --consisting of:--.
At line 2 of claim 14, “the one or the more” has been changed to –the one or more--.
At line 2 of claim 19, “the one or the more” has been changed to –the one or more--.

Reasons for Allowance
3.	Claims 1-20 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-20, while the prior 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791